DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 21:
U.S. Publication No. 2007/0253359 to Hall et al disclose in Figures 1-3c a method for providing backhaul communications to and/or altering a point of presence of a user equipment (UE 302), the method comprising:
Determining (step 102; step 202) that a UE located within a first covered area (region B) of a first … network communication system (visited PLMN; visited PLMN reads on the claimed “first … network communication system” since it is a cellular network controlled by PDN GW/Serv GW 306 in a mobile cellular environment for wireless communication) comprises a first point of presence (first network address 308) associated with a second … network communication system (home PLMN; home PLMN reads on the claimed “second …network communication system” since it is a cellular network controlled by PDN GW/Serv GW 304 in a mobile cellular environment for wireless communication), wherein the first ... network communication system independently provides a first cellular network within the first covered area, wherein the second ... network communication system independently provides a second cellular network within a second covered area (region A).  UE 302 moves from a home PLMN served by PDN GW/Serv GW 304 of region A to a visited PLMN served by PDN GW/Serv GW 306 of region B.  PDN GW/Serv GW 306 determines that UE 302 has moved from home PLMN of region A to visited PLMN of region B.  PDN GW/Serv GW 306 also determines that since UE 302 moved from home PLMN of region A to visited PLMN of region B, UE 302 has a first network address 308 associated with home PLMN of 
… a backhaul communication channel (PDN GW/Serv GW 306; PDN GW/Serv GW 306 is a claimed “backhaul access component” since it is in backbone/core network comprising PDN GW/Serv GW 304 and CN 312) between the first ... network communication system and the second ... network communication system.
Causing (step 102; steps 202,204,206) the first ... network communication system to perform an action …, wherein based on a determination that the backhaul communication channel satisfies a connectivity (UE 302 has not moved from home PLMN of region A to visited PLMN of region B) … the action comprises providing a backhaul communication link to the second ... network communication system (PDN GW/Serv GW 306 allows UE 302 to remain connected to home PLMN of region A using first network address 308), and wherein based on a determination that the backhaul communication channel does not satisfy the connectivity (UE 302 has moved from home PLMN of region A to visited PLMN of region B) … the action comprises providing the UE with a second point of presence (second network address 310) associated with the first ... network communication system (PDN GW/Serv GW 306 creates a second network address 310 for UE 302 to use in visited PLMN of region B).  When PDN GW/Serv GW 306 determines that UE 302 has not moved from home PLMN of region A to visited PLMN of region B, PDN GW/Serv GW 306 allows UE 302 to remain connected to home PLMN of region A using first network address 308.  When PDN GW/Serv GW 306 determines that UE 302 has moved from home PLMN of region A to visited PLMN of region B, PDN GW/Serv GW 306 creates a second network address 310 for UE 302 to use in visited PLMN of region B.  Refer to Sections 0026-0042.
Hall et al do not disclose …monitoring a backhaul communication channel between the first ... network communication system and the second ... network communication system; and causing the first ... network communication system to perform an action based on said monitoring the backhaul communication channel, wherein based on a determination that the backhaul communication channel satisfies a connectivity threshold the action comprises providing a backhaul communication link to the second ... network communication system, and wherein based on a determination that the backhaul communication channel does not satisfy the connectivity threshold the action comprises providing the UE with a second point of presence associated with the first ... network communication system.
U.S. Publication No. 2015/0358959 to Meshkati et al disclose in Figure 1 that femto nodes 104,106 and macro node 102 communicate with one another over a backhaul connection.  A femto node (claimed “first ... network communication system”) monitors the backhaul connection for latency (claimed “monitoring a backhaul communication channel between the first ... network communication system and the second ... network communication system”).  If the femto node determines that the backhaul latency measurement is above a threshold value, the femto node triggers a handover to another femto node/macro node (claimed “second ... network communication system”).  So, if the backhaul latency measurement is above a threshold value (claimed “causing the first ... network communication system to perform an action based on said monitoring the backhaul communication channel, … and wherein based on a determination that the backhaul communication channel does not satisfy the connectivity threshold…”), the femto node signals a handover to another femto node/macro node (claimed “causing the first ... network communication system to perform an action based on said monitoring the backhaul communication channel, … and wherein based on a determination that the backhaul communication channel does not satisfy the connectivity threshold the action comprises providing the UE with a second point of presence associated with the first ... network communication system”; the claimed “providing the UE with a second point of presence associated with the first ... network communication system” is similar to a handover since it causes UE to use another network).  Also, if the backhaul latency measurement is not above a threshold value (claimed “causing the first ... network communication system to perform an action based on said monitoring the backhaul communication channel, wherein based on a determination that the backhaul communication channel satisfies a connectivity threshold…”), the femto node does not signal a handover to another femto node/macro node and UE continues using the femto node (claimed “causing the first ... network communication system to perform an action based on said monitoring the backhaul communication channel, wherein based on a determination that the backhaul communication channel satisfies a connectivity threshold the action comprises providing a backhaul communication link to the second ... network communication system”).  Refer to Sections 0033-0037, 0046, 0087-0111.  

However, none of the prior art disclose the limitations “determining that a UE located within a first covered area of a first portable network communication system comprises a first point of presence associated with a second portable network communication system, wherein the first portable network communication system independently provides a first cellular network within the first covered area, wherein the second portable network communication system independently provides a second cellular network within a second covered area; monitoring a backhaul communication channel between the first portable network communication system and the second portable network communication system; and causing the first portable network communication system to perform an action based on said monitoring the backhaul communication channel, wherein based on a determination that the backhaul communication channel satisfies a connectivity threshold the action comprises providing a backhaul communication link to the second portable network communication system, and wherein based on a determination that the backhaul communication channel does not satisfy the connectivity threshold the action comprises providing the UE with a second point of presence associated with the first portable network communication system”, and can be logically combined with Hall et al and Meshkati et al.


Independent claim 34:
U.S. Publication No. 2007/0253359 to Hall et al disclose in Figures 1-3c a system (PDN GW/Serv GW 306) for providing backhaul communications to and/or altering a point of presence of a user equipment (UE 302), the system comprising one or more processors (processor in PDN GW/Serv GW 306; Section 0034) configured to:
Determine (step 102; step 202) that a UE located within a first covered area (region B) of a first ... network communication system (visited PLMN; visited PLMN reads on the claimed “first ... network communication system” since it is a mobile cellular network controlled by PDN GW/Serv GW 306 in a mobile cellular environment for wireless communication; the claim also does not specifically define a “first ... network communication system) comprises a first point of presence (first network address 308) associated with a second ... network communication system (home PLMN; home PLMN reads on the claimed “second ... network communication system” since it is a mobile cellular network controlled by PDN GW/Serv GW 304 in a mobile cellular environment for wireless communication; the claim also does not specifically define a “second ... network communication system), wherein the first ... network communication system independently provides a first cellular network within the first covered area, wherein the second ... network communication system independently provides a second cellular network within a second covered area (region A).  UE 302 moves from a home PLMN served by PDN GW/Serv GW 304 of region A to a visited PLMN served by PDN GW/Serv GW 306 of region B.  PDN GW/Serv GW 306 determines that UE 302 has moved from home PLMN of region A to visited PLMN of region B.  PDN GW/Serv GW 306 also determines that since UE 302 moved from home PLMN of region A to visited PLMN of region B, UE 302 has a first network address 308 associated with home PLMN of region A.  Then, PDN GW/Serv GW 306 creates a second network address 310 for UE 302 to use in visited PLMN of region B.

Cause (step 102; steps 202,204,206) the first ... network communication system to perform an action …, wherein the action comprises at least one of providing a backhaul communication link to the second ... network communication system (UE 302 has not moved from home PLMN of region A to visited PLMN of region B, so PDN GW/Serv GW 306 allows UE 302 to remain connected to home PLMN of region A using first network address 308) or providing the UE with a second point of presence (second network address 310) associated with the first ... network communication system (UE 302 has moved from home PLMN of region A to visited PLMN of region B, so PDN GW/Serv GW 306 creates a second network address 310 for UE 302 to use in visited PLMN of region B).  When PDN GW/Serv GW 306 determines that UE 302 has not moved from home PLMN of region A to visited PLMN of region B, PDN GW/Serv GW 306 allows UE 302 to remain connected to home PLMN of region A using first network address 308.  When PDN GW/Serv GW 306 determines that UE 302 has moved from home PLMN of region A to visited PLMN of region B, PDN GW/Serv GW 306 creates a second network address 310 for UE 302 to use in visited PLMN of region B.  Refer to Sections 0026-0042.
Hall et al do not disclose …monitor a backhaul communication channel between the first ... network communication system and the second ... network communication system.
U.S. Publication No. 2015/0358959 to Meshkati et al disclose in Figure 1 that femto nodes 104,106 and macro node 102 communicate with one another over a backhaul connection.  A femto node (claimed “first ... network communication system”) monitors the backhaul connection for latency (claimed “monitoring a backhaul communication channel between the first ... network communication system and the second ... network communication system”).  If the femto node determines that the 

However, none of the prior art disclose the limitations “determine that a UE located within a first covered area of a first portable network communication system comprises a first point of presence associated with a second portable network communication system, wherein the first portable network communication system independently provides a first cellular network within the first covered area, wherein the second portable network communication system independently provides a second cellular network within a second covered area; monitor a backhaul communication channel between the first portable network communication system and the second portable network communication system; and cause the first portable network communication system to perform an action based on said monitoring the backhaul communication channel, wherein the action comprises at least one of providing a backhaul communication link to the second portable network communication system or providing the UE with a second point of presence associated with the first portable network communication system”, and can be logically combined with Hall et al and Meshkati et al.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20160345192 to Garg et al disclose in Figures 1-5 a wireless backhaul resiliency system incorporating a mesh network comprising a first base station utilizing a first mesh network node for a first WAN/backhaul connection and a second base station utilizing a second mesh network node for a second WAN/backhaul connection, wherein the first base station is configured to detect when the first WAN/backhaul connection fails and perform handover from the first base station to the second base station in the event of a failure.  Refer to Sections 0029-0054.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Christine Ng/
Examiner, AU 2464
May 14, 2021